The State of TexasAppellee




                          Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 30, 2015

                                     No. 04-14-00801-CR

                                     Jason MARTINEZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR8235
                      Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER

      We reinstate this appeal on the active docket of the court.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court